DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 07/27/2021.
Claims 1, 5, 15-19, 23, 25-30 and 35-40 are pending in this application. In the Amendment, claims 1 and 19 are amended, claims 2-4, 6-14, 20-22, 24  and 31-34 are cancelled, and claims 35-40 are new. This action is made Final.

	Response to Arguments
Applicant’s arguments with respect to claims amended 07/27/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15-19, 23, 25-30 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (“Inagaki”, US 10,318,129) in view of Joo (US 2013/0321260) in view of Cheong et al. (“Cheong”, US 2017/0011210) and further in view of Seo et al. (“Seo”, US 2014/0015743). 

	displaying first icons that correspond to first applications on the flexible display screen when the electronic device is in a smartphone mode (Inagaki, Fig.9A-9E, col.24, lines 19-22; col.31, lines 39-42; col.32, lines 49-53; icons of smartphone apps; col.23, lines 13-48; different applications may be displayed simultaneously); 
measuring a distance between an upper end of the flexible display screen and a lower end of the flexible display screen (Inagaki, col.27, lines 17-43; col.34, lines 27-53, a degree of flex is measured at different points of the flexible display); 
switching the electronic device from the smartphone mode to a wearable mode when the distance between the upper end of the flexible display screen and the lower end of the flexible display screen is less than a preset value (Inagaki, col.8, lines 9-26, 34-37; col.23, lines 13-48; col.30, lines 33-46; col.31, line 65-col.32, line 25; col.34, lines 27-53, measured distance/degree of flex determines mode of device and detects when device is being worn), wherein switching from the smartphone mode to the wearable mode comprises closing at least a portion of the first applications corresponding to the first icons displayed in the smartphone mode and starting second applications that are frequently used in the wearable mode (Inagaki, col.8, lines 9-26, 34-37; col.30, lines 33-46; col.34, line 54-col.35, line 9; col.36, lines 57-60; display applications based on flex state and previously apps are closed); and 
displaying second icons that correspond to the second applications (Inagaki, col.24, lines 19-22; col.31, lines 39-42, icons of apps based on flex state) in a specified area of the flexible display screen when the electronic device is in the wearable mode, wherein the specified area is a part, of the flexible display screen (Inagaki, col.23, lines 26-37; col.30, lines 15-19; col.34, line displayed apps in specific position of display), wherein the specified area has an upper edge, a lower edge, a left edge, and a right edge (Inagaki, Fig.1, flexible area 18 with upper/lower edges 14; col.14, lines 59-65), wherein the upper edge is separated from the lower edge by a predetermined distance (Inagaki, Fig.1, upper/lower edges 14 separated; col.15, lines 36-38; col.16, lines 53-62), wherein the left edge and the right edge are a left boundary and a right boundary of the flexible display screen respectively (Inagaki, Fig.1, area 18 consists of left/right edges; col.14, lines 59-65).
Although Inagaki teaches the modification of image content size when switching modes (Inagaki, col.35, lines 4-5), Inagaki does not teach displaying at least two of the first icons that correspond to at least two of the first applications when the electronic device is in the wearable mode, wherein a size difference between the at least two of the first icons is increased when switching the electronic device from the smartphone mode to the wearable mode, wherein a first size of a first one of the first icons that corresponds to one of the first applications that is used more frequently is displayed larger than a second size of a second one of the first icons that corresponds to another one of the first applications that is used less frequently. Joo teaches a method applied to a flexible display screen (Joo, para.31-32, flexible display 140) displaying at least two icons in a specified area of the flexible display screen when the electronic device is flexed (Joo, Fig.2, icons 250, 260, 270 displayed in range 210; para.36, 43), wherein a size difference between the two icons is increased when the electronic device is in the flexed mode (Joo, Figs.3, 5-6; para.38, 43, 45-46, 49-52, icons within range are enlarged when flexed, icons outside of range stay same).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Joo’s teaching with Inagaki’s method in order to improve user operability (Joo, para.63).
frequently used apps displayed larger).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cheong’s teaching with the method of Inagaki and Joo for easy selection of applications (Cheong, para.2081).
Furthermore, the method of Inagaki, Joo and Cheong does not explicitly teach wherein a bending line is located between the upper edge and the lower edge, wherein distances from the upper edge and the lower edge to the bending line are equal and wherein the bending line is a line coupling points at which maximum bending occurs in a bending area. Seo teaches a method of displaying on a flexible display screen wherein a bending line is located between the upper edge and the lower edge, wherein distances from the upper edge and the lower edge to the bending line are equal (Seo, Fig.44, upper/lower edge divided equally) and wherein the bending line is a line coupling points at which maximum bending occurs in a bending area (Seo, Figs.4, 9-10; para.76, 79, 105-108, 118; horizontal bending area).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Seo’s teaching with the method of Inagaki, Joo and Cheong as an alternative configuration to the flexible display screen.
screen turned off to conserve power).
As per claim 15, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, further comprising adjusting volume of one of the first applications that currently runs when the electronic device switches to the wearable mode (Seo, Fig.33, para.248, adjust volume to off of music app).
	As per claim 16, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, further comprising displaying a function interface of one of the second applications when the electronic device switches to the wearable mode (Inagaki, col.8, lines 17-26; col.28, lines 51-65, different functionality based on flex state).
	As per claim 17, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 16, wherein the one of the second applications comprises a clock, a pedometer, or a heart rate meter (Inagaki, col.23, lines 20-48; col.24, lines 31-44; Fig.9A-9E, clock, step counter; Cheong, Fig.201-202, para.2127, 2139).
	As per claim 18, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, further comprising changing to a mute mode when the electronic device switches to the wearable mode (Seo, Fig.33, para.248, changes to mute when bent).
Claims 19, 23 and 25-28 are similar in scope to claims 1, 5 and 15-18 respectively, and are therefore rejected under similar rationale.
As per claim 29, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, wherein the preset value comprises the distance between the upper end of the flexible degree values associated with a specific flex state which may range from one to eight cm).
Claim 30 is similar in scope to claim 29, and is therefore rejected under similar rationale.
As per claim 35, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, wherein the first size comprises a first width and a first height, wherein the second size comprises a second width and a second height, wherein the first width is greater than the second width, and wherein the first height is greater than the second height (Cheong, para.2081-2082, frequently used apps displayed larger; Joo, Figs.3, 5-6; para.38, 43, 45-46, 49-52, icons within range are enlarged when flexed, icons outside of range stay same).
As per claim 36, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 35, wherein the first width is 100% greater than the second width, and wherein the first height is 100% greater than the second height (Joo, Figs.3, 5-6; para.43, 45-46, 49-52, controller increases icon size which may be set to be 100% greater; Cheong, para.2081-2082, frequently used apps displayed larger).
As per claim 37, the method of Inagaki, Joo, Cheong and Seo  teaches the method of claim 36, wherein the first width comprises 1.2 centimeters (cm), wherein the first height comprises 1.2 cm, wherein the second width comprises 0.6 cm, and wherein the second height comprises 0.6 cm (Joo, Figs.3, 5-6; para.43, 45-46, 49-52, controller increases icon size which may be set to preferred dimensions; Cheong, para.2081-2082, frequently used apps displayed larger).
As per claim 38, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, wherein the first size comprises a first area, wherein the second size comprises a second controller increases icon size which may be set to be 400% greater; Cheong, para.2081-2082, frequently used apps displayed larger).
As per claim 39, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, wherein the first one of the first icons comprises a first square, and wherein the second one of the first icons comprises a second square (Joo, Figs.2-5; square icons 250-280).  
As per claim 40, the method of Inagaki, Joo, Cheong and Seo teaches the method of claim 1, wherein the first one of the first icons comprises a pedometer icon (Inagaki, col.24, lines 31-44; Fig.9A-9E, step counter), and wherein the second one of the first icons comprises a heart rate meter application icon (Cheong, Fig.201-202, para.2127, 2139).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177